PER CURIAM.
The court being of the opinion that the averments of the affidavit upon which the warrant authorizing a search of appellant’s premises was issued were insufficient to constitute 'probable cause to believe that appellant was possessing or concealing whisky or other distilled spirits which did not have affixed to the containers thereof a stamp evidencing payment of all Internal Revenue taxes imposed thereon, or upon which the tax imposed' by law had not been paid, and that it was therefore prejudicial error to overrule appellant’s motion to quash the search warrant and suppress the evidence secured thereunder.
It is. ordered that the judgment be and the same is reversed and the cause remanded for a new trial.